UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ⁪TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes£No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£Yes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “ large accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): £ Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.10 Par Value Class Outstanding as of October 31, 2010 TIB FINANCIAL CORP. FORM 10-Q For the Quarter Ended September 30, 2010 INDEX PART I.FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 44 Item 4.Controls and Procedures 44 PART II.OTHER INFORMATION 45 Item 1a. Risk Factors 45 Item 4.Other Information 47 Item5. Exhibits 47 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TIB FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except per share data) Successor Company Predecessor Company September 30, 2010 December 31, 2009 Assets Cash and due from banks $ $ Investment securities available for sale Loans, net of deferred loan costs and fees Less: Allowance for loan losses - Loans, net Premises and equipment, net Goodwill and intangible assets, net Other real estate owned Accrued interest receivable and other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Noninterest-bearing demand $ $ Interest-bearing Total deposits Federal Home Loan Bank (FHLB) advances Short-term borrowings Long-term borrowings Accrued interest payable and other liabilities Total liabilities Shareholders’ equity Preferred stock – 5,000,000 shares authorized Series A – $.10 par value: 37,000 shares issued and outstanding, liquidation preference of $37,697 as of December 31, 2009 - Series B – no par value: 70,000 shares issued and outstanding, liquidation preference of $70,000 as of September 30, 2010 - Common stock - $.10 par value: 750,000,000 and 100,000,000 shares authorized, 714,887,922 and 14,961,376 shares issued, 714,887,922 and 14,887,922 shares outstanding, respectively Additional paid in capital Accumulated deficit - ) Accumulated other comprehensive loss - ) Treasury stock, at cost, 73,454 shares at December 31, 2009 - ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements 3 TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Predecessor Company Three Months Ended September 30 Nine Months Ended September 30 Interest and dividend income Loans, including fees $ Investment securities: Taxable Tax-exempt 29 75 Interest-bearing deposits in other banks 55 18 58 Federal Home Loan Bank stock 16 44 26 25 Federal funds sold and securities purchased under agreements to resell - - - 5 Total interest and dividend income Interest expense Deposits Federal Home Loan Bank advances Short-term borrowings 21 28 69 78 Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses ) ) Non-interest income Service charges on deposit accounts Fees on mortgage loans originated and sold Investment advisory and trust fees Loss on sale of indirect auto loans 2 - ) - Other income Investment securities gains (losses), net - Other-than-temporary impairment losses on investments prior to April 1, 2009 adoption of ASC 320-10-65-1 - - - ) Other-than-temporary impairment losses on investments subsequent to April 1, 2009 Gross impairment losses - - - ) Less: Impairments recognized in other comprehensive income - Net impairment losses recognized in earnings subsequent to April 1, 2009 - - - ) Total non-interest income Non-interest expense Salaries and employee benefits Net occupancy and equipment expense Foreclosed asset related expense Other expense Total non-interest expense Loss before income taxes ) Income tax benefit - ) - ) Net Loss $ ) $ ) $ ) $ ) Preferred dividends earned by preferred shareholders and discount accretion Gain on retirement of Series A preferred allocated to common shareholders ) ) Net loss allocated to common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements 4 TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except share and per share amounts) Predecessor Company Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Shareholders’ Equity Balance, July 1, 2010 $ ) $ ) $ ) $ Comprehensive loss: Net loss ) ) Other comprehensive income Net market valuation adjustment on securities available for sale Other comprehensive income: Comprehensive loss ) Preferred stock discount accretion ) - Stock-based compensation Balance, September 30, 2010 Predecessor Company $ ) $ ) $ ) $ Successor Company Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Shareholders’ Equity Balance, September 30, 2010 - $
